Citation Nr: 1719922	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a dental disability, for compensation and VA outpatient dental treatment purposes.

2.  Entitlement to service connection for a left finger disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a neurological disability (claimed as peripheral neuropathy).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

During the period of the appeal, the RO granted service connection for temporomandibular joint dysfunction, in a March 2017 rating decision.  Therefore, that claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In April 2009, the Veteran testified before a Decision Review Officer (DRO) at a DRO hearing.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that on the Veteran's September 2008 VA Form 9, he specifically noted that he agreed with initial 10 percent evaluation granted for residuals of a right index finger injury.  Thus, that issue is not on appeal before the Board.

This case was previously before the Board in July 2012 when it was remanded for additional development.  For the claim of entitlement to service connection for a bilateral knee disability, for the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  For all other claims, another remand is required.  Id.

The issues of entitlement to service connection for a dental disability, for compensation and VA outpatient dental treatment purposes; a left finger disability; and for a neurological disability; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that a bilateral knee disability is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a VCAA notice letter was sent to the Veteran in February 2007.  This letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in July 2008 and supplemental statements of the case (SSOCs) in August 2009 and March 2017.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to determine the etiology of his bilateral knee disability in October 2012.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the DRO who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the DRO hearing, the DRO noted the elements of the claim that were lacking to substantiate the claim of entitlement to service connection for a bilateral knee disability.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  

The representative and the DRO asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current knee disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in July 2012.  The Board specifically instructed the RO to obtain all VA and treatment records concerning the Veteran's bilateral knee disability, schedule him for an examination to determine whether his knee disability is etiologically related to active service, and to readjudicate the claim on appeal.  Subsequently, all outstanding treatment records were obtained and associated with the claims folder and the Veteran was afforded an examination to determine the etiology of his bilateral knee disability in October 2012.  Thereafter, the Veteran's claim was readjudicated in a March 2017 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran asserts that his bilateral knee disability is etiologically related to active duty.  Based on the analysis below, the Board determines that the preponderance of the evidence is against his claim.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an October 2012 VA examination report, the Veteran was diagnosed with bilateral osteoarthritis and bilateral osteochondromatosis.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  In the October 2012 VA examination report, the Veteran noted that he had bilateral knee pain during active duty while in boot camp and during survival training crawling, squatting, running, and marching with approximately 30 to 40 pounds of gear on his back.  He also reported that he played on basketball teams and that his knees would hurt and swell.  The Veteran noted that he never sought treatment during active service for his knees and his STRs are silent for any complaints or treatment for knee problems.  Affording him the benefit of the doubt, the Board finds that his competent statements satisfy the second threshold element.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran does not satisfy the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the October 2012 VA examination report, the examiner opined that it was less likely than not that the Veteran's bilateral knee disability was incurred or caused by the claimed in-service injury, event, or illness.  In providing a rationale, the examiner noted that the Veteran had no documentation of knee problems while in active service.  The examiner noted that his STRs never mentioned any knee complaints or treatment.  Additionally, the Board notes that on the Veteran's February 1974 Report of Medical Examination for separation, no knee problems were noted.  The examiner commented that x-rays of the Veteran's knees supported findings of age related injuries due to natural wear and tear from age and osteochondromatosis, which usually occurred in childhood.

The Board has not overlooked the Veteran and his family's lay statements with regard to the etiology of his bilateral knee condition.  They are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons, such as the Veteran or others, are competent of determining the etiology of his current bilateral knee disability, and whether it was related to active service, in the absence of specialized medical training, which in this case they has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and negative nexus opinion provided by the October 2012 VA examination report has been accorded greater probative weight in determining that service connection is not warranted.  The Board has reached this conclusion because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for a bilateral knee disability on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's bilateral knee disability manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of knee disabilities since separation from service.  In his April 2009 DRO hearing, the Veteran testified that he never went to the doctors, post-service, for his knees because he did not believe in them.  Post-service treatment is not shown in the record until 1996, when the Veteran tore his anterior cruciate ligament, more than 12 years after the Veteran's discharge from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis of the knees since service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for a bilateral knee disability, and the claim must be denied.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

Concerning the claim for entitlement to service connection for a dental disability, for compensation and VA outpatient dental treatment purposes, in a July 2012 Board remand, the RO was ordered to schedule the Veteran for a VA examination to determine the nature and etiology of any current dental disorder.  The examiner was specifically requested to specify whether there was chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, or malunion or nonunion of the maxilla.  For any diagnosed disorder, the examiner was asked to opine whether it was at least as likely as not that such disorder was incurred or aggravated during the Veteran's active service.

Additionally, the examiner was asked to determine that for any missing tooth, was it at least as likely as not the result of any in-service trauma, the result of loss of substance of the body of the maxilla or mandible due to service trauma or disease such as osteomyelitis, or periodontal disease.  For any missing tooth, the examiner was asked to opine as to whether that loss could be replaced by suitable prosthesis.  The examiner was also asked if any current abnormality in the roof of the Veteran's mouth was at least as likely as not incurred or aggravated by any injury or disease during active duty.  

The Board notes that the Veteran had examinations in September 2012 and November 2016 to evaluate his dental disability and to determine if any disability found was etiologically related to active service.  However, neither of these examinations addressed the questions that the July 2012 remand ordered the examiner to answer.  As a result, a new VA examination is necessary to determine what if any dental disability the Veteran has, and whether it is etiologically related to active service.

Concerning the claim for entitlement to service connection for a left finger disability, the Board notes that in the July 2012 remand, the RO was ordered to schedule the Veteran for an orthopedic examination to determine whether any current left finger disability was incurred or aggravated in service.  The examiner was specifically asked to opine whether any current finger disability clearly and unmistakably pre-existed service, and if so, whether it was clearly and unmistakably not aggravated by active service.  If any current left finger disability did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated by service, the examiner was asked to determine whether it was at least as likely as not that the current finger disability had its onset in service, or was otherwise the result of a disease or injury in service.  

In the October 2012 VA examination report, the examiner never addressed the specific questions asked in the July 2012 remand.  Additionally, the examiner noted that he could not opine as to whether the Veteran's finger disability was at least as likely as not etiologically related to active service without resorting to speculation.  As a result, a new VA examination is necessary to determine the etiology of the Veteran's current left finger disability.

Finally, concerning the claim for entitlement to service connection for a neurological disability, the Board notes that the October 2012 VA examination report contained no etiological opinion as to whether the Veteran's peripheral neuropathy was related to active service, to include as due to herbicide exposure.  A new VA examination is necessary to determine if the Veteran's current neurological disability is related to his active service, to include as due to asbestos, Agent Orange, petroleum, or chemical exposure.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his dental, left finger, and neurological disabilities.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. Schedule the Veteran for a VA dental examination to determine the nature and etiology of any current dental disorder, for compensation and VA outpatient dental treatment purposes.  The entire claims file, including relevant records and remands should be made available for review, and such review should be noted in the examination report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  


The examiner is requested to address the following:

a. Identify all current dental disorders, specifically to include any missing teeth, listed by tooth number, and any abnormality in the roof of the mouth.  

Specify whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, or malunion or nonunion of the maxilla, as contemplated by 38 C.F.R. § 4.150 (2016).

b. For any diagnosed disorder, the examiner is asked to state whether it is at least as likely as not (a probability of 50 percent or greater) that such disorder was incurred or aggravated during active service.  In reaching an opinion, the examiner is asked to consider the Veteran's service dental records, including April, November, and December 1973 service treatment records, (STRs), as well as STRs from January and February 1974.

i. For any missing tooth, is it at least as likely as not that such was the result of any in-service trauma, such as being elbowed or hit in the jaw or face, or in-service disease such as osteomyelitis.  In reaching an opinion, the examiner is asked to consider the Veteran's April 2009 DRO hearing testimony where he reported that he was elbowed in the mouth numerous times playing sports during active service.

ii. Additionally, is it at least as likely as not that the loss of any given tooth was the result of loss of substance of the body of the maxilla or mandible, due to service trauma or disease such as osteomyelitis.

iii. Alternatively, is the loss of any given tooth due to periodontal disease.

iv. For any missing tooth, state whether the loss of that tooth can be replaced by suitable prosthesis, such as dentures.

v. Was any current abnormality in the roof of the Veteran's mouth at least as likely as not incurred or aggravated by any injury or disease during active service, or the intended result of dental treatment.

vi. Was any other identified dental disability, as contemplated by 38 C.F.R. § 4.150 (2016), at least as likely as not incurred or aggravated by active service.

3. Schedule the Veteran for a VA orthopedic examination to determine whether any current left finger disability was incurred in or aggravated by active service.  The entire claims file, including relevant records and remands should be made available for review, and such review should be noted in the examination report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  

The examiner is requested to address the following:

a. Whether any current left finger disability clearly and unmistakably pre-existed active service, and, if so, whether the disability was clearly and unmistakably not aggravated beyond the natural progression by active service.  

Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  A complete explanation for the opinion must be provided.

b. If any current left finger disability did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated by service, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the current left finger disability had its onset in service, or is otherwise the result of a disease or injury in active service, rather than other intervening factors.

4. Schedule the Veteran for an appropriate examination to determine the nature and etiology of any currently diagnosed neurological disabilities.  The entire claims file, including relevant records and remands should be made available for review, and such review should be noted in the examination report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  

The examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that any current neurological disability had its onset in service or is related to asbestos, Agent Orange, petroleum, or chemical exposure.

5. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


